In an action for negligence the plaintiff has recovered judgment for injuries suffered by reason of a steel frame that was placed in a reclining position against a steel pillar in a building under construction, falling upon him. The steel frames were the property of the appellant and it was the duty of the appellant’s employees to set the frames in place as the brick work in the building proceeded. While there is no direct evidence as to who placed the frame in the position from which it fell, there is evidence from which the jury could infer that it was placed there by the employees of the appellant. Judgment of the City Court of Mount Vernon unanimously affirmed, with costs. Present ■ — ■ Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.